                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
UNITED STATES OF AMERICA                           :      CRIMINAL NO.
                                                   :      19-CR-356
              v.                                   :
                                                   :
ANDREW BERKOWITZ                                   :
                                                   :


                                         ORDER

       AND NOW, to wit, this         day of                    , 2020 upon consideration of the

defendant’s Motion to Continue the Sentencing Hearing, and for good cause shown, it is

                                         ORDERED

that the Motion is hereby GRANTED.

       The Sentencing Hearing in this matter is continued to                    , 2020, at

a.m./p.m.


                                                   BY THE COURT:




                                                   Honorable Paul Diamond
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
UNITED STATES OF AMERICA                             :         CRIMINAL NO.
                                                     :         19-CR-356
               v.                                    :
                                                     :
ANDREW BERKOWITZ                                     :
                                                     :


             MOTION FOR CONTINUANCE OF SENTENCING HEARING
       Defendant, by his attorney, MARC NEFF, ESQUIRE, petitions this Honorable Court to

continue the sentencing hearing of defendant and states in support thereof the following:

       1.      The defendant was indicted on or about June 25, 2019 and that Indictment was

               sealed. It was unsealed on June 27, 2019 and the defendant appeared that day before

               Magistrate Judge Lynn A. Sitarski.

       2.      On September 25, 2019, after resolving certain conflict of interest issues regarding

               prior counsel, the Court allowed counsel herein to enter an appearance for the

               defendant.

       3.      On January 24, 2020, the defendant entered a guilty plea before this Honorable Court.

       4.      The Court scheduled the sentencing hearing for May 14, 2020.

       5.      Counsel herein was granted a sixty (60) day continuance of the sentencing.

       6.      The current sentencing date is July 16, 2020.

       7.      Due to the COVID-19 pandemic, the City of Philadelphia has been shut down since

               March, 2020, as has the Federal Detention Center, where the defendant is housed

               without bail. No visitations are permitted.
       8.     Counsel herein has not had any face to face contact with the defendant.

       9.     Counsel has received the draft presentence investigation report.

       10.    The presentence report has raised complex issues that need to be addressed by

              Counsel and the defendant.

       11.    Since the last continuance, counsel herein has filed an amended motion to withdraw

              as counsel based, in large part, on a conflict of interest.

       12.    The Court’s Deputy Clerk is scheduling the motion in late August or Early

              September.

       13.    The Assistant United States Attorney and the Probation Officer have not indicated

              whether they are opposed to a continuance.

       WHEREFORE, counsel herein respectfully requests that the sentencing hearing in the matter

of United States v. Andrew Berkowitz be continued for at least sixty (60) days after the Court’s

decision on the Amended Motion to Withdraw as Counsel.

                                              Respectfully submitted,


                                               /s/ Marc Neff
                                              Marc Neff, Esquire
                                              1845 Walnut Street, Suite 1300
                                              Philadelphia, PA 19109
                                              (215) 563-9800
                                              Email: marc@neffsedacca.com
Date: June 11, 2020                           Attorney for Defendant, Andrew Berkowitz
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       :
UNITED STATES OF AMERICA                               :       CRIMINAL NO.
                                                       :       19-CR-356
               v.                                      :
                                                       :
ANDREW BERKOWITZ                                       :
                                                       :


                                CERTIFICATION OF SERVICE

       I, Marc Neff, Esquire, Counsel for Defendant, do hereby certify that on this 11th day of June,

2020, I electronically filed the attached document (Defendant, Anderw Berkowitz’s Motion for

Continuance of Sentencing Hearing) with the Clerk of the District Court using CM/ECF, which will

send notification of the filing to the following registered participants:


                               M. Beth Leahy, Esquire
                               Assistant United States Attorney
                               United States Attorney’s Office
                               615 Chestnut Street
                               Suite 1250
                               Philadelphia, PA 19106-4476




                                                /s/ Marc Neff
                                               Marc Neff, Esquire
                                               1845 Walnut Street, Suite 1300
                                               Philadelphia, PA 19109
                                               (215) 563-9800
                                               Email: marc@neffsedacca.com
Date: June 11, 2020                            Attorney for Defendant, Andrew Berkowitz
